*482Opinion by
Cline, J.
The question in this case is whether the goods were-“imported and entered” on December 1. The record shows that the merchandise-arrived at the port of entry on November 29, 1937, and that entry was made on December 1, 1937. The trade agreement with Cuba providing that the rates-proclaimed by the plaintiff are applicable “when imported and entered” during the period from December 1 to the last day of February on the tomatoes, and the-last day of May on the okra, the court held, following United States v. Field (14 Ct. Cust. Appls. 406, T. D. 42052), that the goods in this case were imported on November 29, 1937 and were therefore not entitled to the privileges of the lower-rates. Oberle v. United States (4 Cust. Ct. 319, C. D. 351) cited. Abstract 45512 distinguished.